DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 12, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites the limitations of “designing a common set of nodes for both [a] first vehicle type and [a] second vehicle type,” “assembling a first vehicle, the first vehicle being of the first vehicle type, wherein assembling the first vehicle includes positioning one of the two sets of the common nodes in a first arrangement based on an internal volume requirement of the first vehicle type,” “assembling a second vehicle, the second vehicle being of the second vehicle type, wherein assembling the second vehicle includes positioning other of the two sets of the common nodes in a second arrangement based on an internal volume requirement of the first vehicle type,” “wherein the two sets of the common nodes are the same, the first arrangement and the second arrangement are different … such that the first vehicle and the second vehicle are different vehicle types that are formed with the same set of common nodes.” These limitations, when read together, require the designing of a ‘common set of nodes’ which are used to assemble a ‘first and second vehicle,’ wherein the ‘first and second vehicles’ are different vehicles having different internal volumes. Examiner has been unable to find support for these limitations in the originally filed Specification. The Specification teaches designing a set of nodes for a first vehicle having a given internal volume (page 23, paragraph 87; figure 9, step 3102) and assembling the first vehicle using the set of nodes (page 24, paragraph 91; figure 9, step 3110). Examiner has been unable to find support in the Specification for a ‘common set of nodes’ that are used to assemble a ‘first and second vehicle,’ wherein the ‘first and second vehicles’ are different vehicles types that have different internal volume requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 10, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czinger (U.S. Patent Application Publication Number 2017/0050677).
As to claim 9, Czinger teaches a method comprising: selecting a first vehicle type from a plurality of different vehicle types (page 6, paragraph 70); selecting a second vehicle type from the plurality of different vehicle types (page 6, paragraph 70); designing a common set of nodes for both the first vehicle type and the second vehicle type (page 6, paragraphs 70 – 71). Examiner notes that this can be found because Czinger teaches that one or more chassis modules (which includes the ‘set of nodes’) may be used in different vehicle types (page 6, paragraphs 70 – 71). Czinger further teaches additively manufacturing two sets of the common sets of nodes (page 6, paragraph 73); assembling a first vehicle, the first vehicle being of the first vehicle type (page 6, paragraph 69), wherein assembling the first vehicle includes positioning one of the two sets of the common nodes in a first arrangement based on an internal volume requirement for the first vehicle type (pages 6 and 11, paragraphs 70 and 112). Examiner notes that this can be found because Czinger teaches designing the first vehicle according to desired “performance” attributes (page 6, paragraph 70), wherein ‘internal space’ is considered a ‘performance’ attribute (page 11, paragraph 112). Czinger further teaches connecting the one of the two sets of the common nodes together with a first set of connecting structures (pages 6 - 7, paragraphs 70 and 77); assembling a second vehicle, the second vehicle being of the second vehicle type (page 6, paragraph 69), wherein assembling the second vehicle includes positioning the other of the two sets of the common nodes in a second arrangement based on an internal volume requirement for the second vehicle type (pages 6 and 11, paragraphs 70 and 112). Again, Examiner notes that this can be found because Czinger teaches designing the second vehicle according to desired “performance” attributes (page 6, paragraph 70), wherein ‘internal space’ is considered a ‘performance’ attribute (page 11, paragraph 112). Czinger further teaches connecting the other of the two sets of the common nodes together with a second set of connecting structures (pages 6 - 7, paragraphs 70 and 77), wherein the two sets of common nodes are the same (page 6, paragraphs 70 – 71), the first arrangement and the second arrangement are different (page 6, paragraphs 70 – 71), and the first set of connecting structures and the second set of connecting structures are different (page 6, paragraph 77), such that the first vehicle and the second vehicle are different vehicle types that are formed with same set of common nodes (page 6, paragraphs 70 – 71).
As to claim 10, Czinger further teaches that the first set of connecting structures includes a commercial-off-the-shelf part (pages 6 – 7, paragraph 77).
As to claim 28, Czinger further teaches that the commercially-off-the-shelf part includes at least an extruded tube (page 16, paragraph 147) or a honeycomb sandwich panel (page 9, paragraph 97).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Czinger as applied to claim 10 above, and further in view of Fuchs (U.S. Patent Application Publication Number 2013/0076069).
As to claim 12, Czinger teaches identifying a propulsion system for use in the first vehicle (page 3, paragraph 52, wherein ‘engine block’ is the ‘propulsion system’); and positioning the one of the two sets of common nodes is further based on a desired position of elements of the propulsion system (pages 3 – 4, paragraphs 51 – 52).
However, Czinger teaches the propulsion system being an internal combustion engine (page 3, paragraph 52), rather than an electric vehicle system. Fuchs teaches a method of manufacturing a vehicle (abstract), comprising: identifying a propulsion system for use in the vehicle (page 3, paragraph 46). Fuchs further teaches that either an internal combustion engine or an electric vehicle propulsion system may be used (page 3, paragraph 46). It would have been obvious to one skilled in the art to substitute the electric vehicle propulsion system of Fuchs for the internal combustion engine taught by Czinger, because Fuchs teaches that either propulsion system provides the benefit of providing a propulsion force for the vehicle.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
Applicant generally alleges, on pages 4 – 5, that the prior art does not teach the limitations of claim 9. Examiner disagrees and refers to the above rejection of claim 9 in view of Czinger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726